Order filed, March 18, 2013.




                                             In The

                             Fourteenth Court of Appeals
                                         ____________

                                     NO. 14-13-00120-CV
                                       ____________

     MEMORIAL HERMANN HOSPITAL SYSTEM D/B/A MEMORIAL
          HERMANN SOUTHWEST HOSPITAL, Appellant

                                               V.

                                SYLVIA GALVAN, Appellee


                              On Appeal from the 61st District Court
                                       Harris County, Texas
                                Trial Court Cause No. 2012-52629


                                           ORDER

        The reporter’s record in this case was due February 22, 2013. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we issue the
following order.

        We order Jessica Kim, the court reporter, to file the record in this appeal within 10 days
of the date of this order.

                                     PER CURIAM